Citation Nr: 1212881	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  05-27 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral neurological disorder of the upper extremities, secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In December 2007 and April 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Board notes that in an October 2011 rating decision, the RO granted service connection for carpal tunnel of the right upper extremity, as secondary to the service-connected DM, type II.  This was a full grant of the benefit sought with regard to that issue.  Grantham v. Brown, 114 F .3d 1156 (Fed. Cir. 1997).

Finally, the Board notes that in the April 2010 remand, the issue of entitlement to service connection for bilateral lower extremity neuropathy was referred to the AOJ for appropriate action.  The record still does not reflect that the issue has been adjudicated.  Accordingly, it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In accordance with the Board's April 2010 remand, the Veteran was afforded a compensation and pension peripheral nerves examination in May 2010, conducted by JB, MD.  There was no indication that doctor JB was a specialist in endocrinology, or was otherwise competent to provide the requested examination and etiological opinion, as requested in the April 2010 remand.  The examination report, dated September 2010, noted that a September 2004 EMG study revealed evidence of mild carpal tunnel syndrome, but no evidence of peripheral neuropathy.  Furthermore, a September 2009 EMG study revealed right carpal tunnel syndrome, but other nerve conduction studies were normal.  Finally, based on a June 2010 EMG study, the Veteran was diagnosed with bilateral carpal tunnel syndrome, worse on the right, and bilateral chronic C7 radiculopathy with ongoing axonal loss, worse on the left arm.  

The examiner's opinion was that many underlying disorders may predispose to develop carpal tunnel syndrome, including DM.  However, he did not indicate whether the diagnosed carpal tunnel syndrome was more likely caused by DM rather than some other disorder.  Furthermore, he did not provide a rationale for his opinion.  He also opined that the diagnosed bilateral chronic C7 radiculopathy was not due to DM.

The Veteran was also afforded a VA DM examination in March 2011.  The Board notes that the examiner was a physician assistant, and not a specialist in endocrinology, as requested in the April 2010 remand.  However, he indicated that he was competent to provide the requested examination and opinion in that he had been in family practice for over twenty five years and held a doctorate in medical physiology, and was well aware of the endocrine and neurological effects and physiological mechanism of diabetes and peripheral neuropathy.  See March 2011 VA examination report.

The examiner diagnosed right carpal tunnel syndrome, based on nerve conduction studies, associated with peripheral neuropathy.  He also noted that while nerve conduction studies revealed right carpal tunnel syndrome; there was no left-sided involvement.  The examiner opined that the peripheral neuropathy, associated with the service-connected DM was at least as likely as not caused by or a result of numbness and tingling in the hands from the diagnosis of right carpal tunnel syndrome, in relationship to the Veteran's service-connected DM.  The Board finds that in essence, the examiner concluded that the Veteran had peripheral neuropathy, associated with his service-connected DM, and caused by his diagnosed right carpal tunnel syndrome, which was also associated with the service-connected DM.  His rationale was that entrapment neuropathies such as carpal tunnel syndrome, which are entrapment of the median nerve at the wrist, are an asymmetric cause of diabetic neuropathies.

The Board finds that the May 2010 and March 2011 examiner's conclusions are inherently inconsistent.  In this regard, the May 2010 examiner diagnosed the Veteran with bilateral carpal tunnel syndrome, worse on the right, and bilateral chronic C7 radiculopathy, while the March 2011 examiner diagnosed only right carpal tunnel syndrome, associated with peripheral neuropathy, and specifically indicated that there was no left-sided involvement found on nerve conduction studies.  The Board also finds that the May 2010 examiner's opinion is inadequate for rating purposes due to the speculative and non-determinative nature of the examiner's opinion.  Furthermore, the examiner did not give a rationale for this speculative opinion.  Another examination and opinion are needed to rectify the competing medical evidence of record.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 
Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by a VA specialist in endocrinology to determine the etiology of any current neurological disorder of the upper extremities, including peripheral neuropathy and carpal tunnel syndrome.  If a specialist in endocrinology is not available, the examiner should state whether he or she is competent to provide the requested examination and etiological opinion, and why.  

The examiner should review the claims folder and note such review in the examination report or an addendum.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has peripheral neuropathy, carpal tunnel syndrome, or any other neurological disorder of the upper extremities, and if so, whether each diagnosed neurological condition was caused by, is related to, or has been made chronically worse by, the Veteran's service-connected DM.   is the result of an injury or disease in active service.  If aggravation is found, the examiner should offer an assessment of the extent of additional disability resulting from aggravation by DM.  The examiner should provide a rationale for the opinions.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinions.

2.  The RO should ensure that the medical report requested above complies with this remand, especially with respect to the instructions to provide the requisite findings and opinion.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned to the examiner for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims in light of any additional evidence received.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response, before the case is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



